Name: Commission Regulation (EEC) No 3550/89 of 27 November 1989 repealing Regulation (EEC) No 3047/89 concerning the stopping of fishing for sprat by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 89 No L 348/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3550/89 of 27 November 1989 repealing Regulation (EEC) No 3047/89 concerning the stopping of fishing for sprat by vessels flying die flag of Denmark on 8 November 1989 to Denmark 500 tonnes of sprat in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) ; whereas fishing for sprat in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) by vessels flying the flag of Denmark or registered in Denmark should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EEC) No 3047/89, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241/87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 3047/89 (3) stopped fishing for sprat in the waters of ICES divisions II a (EC-zone), and IV (EC-zone) by vessels flying the flag of Denmark or registered in Denmark as from 12 October 1989 ; Whereas Germany transferred on 31 October 1989 to Denmark 400 tonnes of sprat in the waters of ICES divisions II a (EC-zone) and IV (EC-zone); whereas France transferred on 31 October 1989 to Denmark 900 tonnes of sprat in the waters of ICES divisions II a (EC-zone) and IV (EC-zone) ; whereas Belgium transferred HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3047/89 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1989. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988 , p. 2. (3) OJ No L 292, 11 . 10 . 1989, p. 8 .